Citation Nr: 1705223	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  11-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently rated 30 percent disabling.

2. Entitlement to an initial increased rating for bilateral hearing loss, currently rated 20 percent disabling.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

4. Entitlement to service connection for a skin/acne condition, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In the March 2009 rating decision, the RO granted service connection for PTSD and assigned an initial rating of 30 percent, effective July 7, 2008.  The RO also granted service connection for bilateral hearing loss and assigned an initial rating of 10 percent, effective July 7, 2008.  The RO denied service connection for hypertension and a skin/acne condition.  The Veteran filed a notice of disagreement (NOD) in February 2010 disagreeing with the initial ratings assigned for PTSD and bilateral hearing loss, and the denial of service connection claims.  A statement of the case (SOC) was issued in March 2011.  The Veteran then filed a VA Form 9 (Appeal to the Board of Veteran's Appeals) that same month.  

In a February 2011 rating decision, the RO found a clear and unmistakable error in the evaluation of bilateral hearing loss and retroactively increased the initial rating assigned to 20 percent, effective July 7, 2008.

In December 2011, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.


The issues of entitlement to an initial increased rating for PTSD and service connection for hypertension and a skin/acne condition are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

In a December 2011 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal as to the issue of entitlement to an initial increased rating for bilateral hearing loss, currently rated 20 percent disabling.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2016).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b). Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).
The Veteran was seeking an initial increased rating in excess of 20 percent for bilateral hearing loss.  He perfected his appeal of the issue in March 2011.  In December 2011, the Veteran submitted written correspondence stating that he no longer wished to continue his appeal as to the claim for an initial rating in excess of 20 percent for bilateral hearing loss.  As the Veteran has expressed his desire to withdraw his appeal before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to an initial increased rating for bilateral hearing loss, currently rated 20 percent disabling.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an initial increased rating for bilateral hearing loss, currently rated 20 percent disabling, is dismissed.


REMAND

With respect to the remaining claims on appeal, the Board has reviewed the claims file and determined that additional development is warranted.  

In his March 2011 substantive appeal, the Veteran requested a Board hearing.  In April 2011, the Veteran modified this request to ask for a hearing before a DRO at the RO and as noted such hearing took place in December 2011.

Subsequently, however, in an April 2016 VA Form 646, the Veteran, by and through his representative, requested a travel Board hearing before a Veterans Law Judge.  A veteran is entitled to request a hearing at any time prior to certification of an appeal to the Board, 38 C.F.R. § 3.103(c)(1) (2016) and then may request a hearing within 90 days of certification. 38 C.F.R. § 20.1304(c) (2016).  As the Veteran requested a Board hearing prior to May 2016 certification of the appeal in this case, and there is no evidence in the record that the hearing request has been withdrawn, a remand is warranted to schedule the requested hearing.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO, with appropriate notice as to the date, time, and location of the hearing.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


